

114 S779 RS: Fair Access to Science and Technology Research Act of 2015
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 384114th CONGRESS2d SessionS. 779[Report No. 114–224]IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Cornyn (for himself, Mr. Wyden, Mr. Markey, Mr. Schatz, Mr. Johnson, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 8, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for Federal agencies to develop public access policies relating to research conducted by
			 employees of that agency or from funds administered by that agency.
	
 1.Short titleThis Act may be cited as the Fair Access to Science and Technology Research Act of 2015.
 2.FindingsCongress finds that— (1)the Federal Government funds basic and applied research with the expectation that new ideas and discoveries that result from the research, if shared and effectively disseminated, will advance science and improve the lives and welfare of people of the United States and around the world;
 (2)the Internet makes it possible for this information to be promptly available to every scientist, physician, educator, and citizen at home, in school, or in a library; and
 (3)the United States has a substantial interest in maximizing the impact and utility of the research it funds by enabling a wide range of reuses of the peer-reviewed literature that reports the results of such research, including by enabling computational analysis by state-of-the-art technologies.
			3.Definition of
 Federal AgencyIn this Act, the term Federal agency means an Executive agency, as defined under section 105 of title 5, United States Code.
		4.Federal research
			 public access policy
			(a)Requirement To
			 develop policy
				(1)In
 generalNot later than 1 year after the date of enactment of this Act, each Federal agency with extramural research expenditures of over $100,000,000 shall develop a Federal research public access policy that is consistent with and advances the purposes of the Federal agency.
				(2)Common
 proceduresTo the extent practicable, Federal agencies required to develop a policy under paragraph (1) shall follow common procedures for the collection and depositing of research papers.
 (b)ContentEach Federal research public access policy shall provide for—
 (1)submission to the Federal agency of an electronic version of the author’s final manuscript of original research papers that have been accepted for publication in peer-reviewed journals and that result from research supported, in whole or in part, from funding by the Federal Government;
 (2)the incorporation of all changes resulting from the peer review publication process in the manuscript described under paragraph (1);
 (3)the replacement of the final manuscript with the final published version if—
 (A)the publisher consents to the replacement; and
 (B)the goals of the Federal agency for functionality and interoperability are retained;
 (4)free online public access to such final peer-reviewed manuscripts or published versions as soon as practicable, but not later than 6 months after publication in peer-reviewed journals;
 (5)providing research papers as described in paragraph (4) in formats and under terms that enable productive reuse, including computational analysis by state-of-the-art technologies;
 (6)production of an online bibliography of all research papers that are publicly accessible under the policy, with each entry linking to the corresponding free online full text; and
 (7)long-term preservation of, and free public access to, published research findings—
 (A)in a stable digital repository maintained by the Federal agency; or
 (B)if consistent with the purposes of the Federal agency, in any repository meeting conditions determined favorable by the Federal agency, including free public access, interoperability, and long-term preservation.
					(c)Application of
 policyEach Federal research public access policy shall— (1)apply to—
 (A)researchers employed by the Federal agency whose works remain in the public domain; and
 (B)researchers funded by the Federal agency;
 (2)provide that works described under paragraph (1)(A) shall be—
 (A)marked as being public domain material when published; and
 (B)made available at the same time such works are made available under subsection (b)(4); and
 (3)make effective use of any law or guidance relating to the creation and reservation of a Government license that provides for the reproduction, publication, release, or other uses of a final manuscript for Federal purposes.
 (d)ExclusionsEach Federal research public access policy shall not apply to—
 (1)research progress reports presented at professional meetings or conferences;
 (2)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts;
 (3)classified research, research resulting in works that generate revenue or royalties for authors (such as books) or patentable discoveries, to the extent necessary to protect a copyright or patent; or
 (4)authors who do not submit their work to a journal or works that are rejected by journals.
				(e)Patent or
 copyright lawNothing in this Act shall be construed to affect any right under the provisions of title 17 or 35, United States Code.
			(f)Report
				(1)In
 generalNot later than October 1 of each year, the head of each Federal agency shall submit a report on the Federal research public access policy of that Federal agency to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Oversight and Government Reform of the House of Representatives;
 (C)the Committee on Science and Technology of the House of Representatives;
 (D)the Committee on Commerce, Science, and Transportation of the Senate;
 (E)the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (F)any other committee of Congress of appropriate jurisdiction.
 (2)ContentEach report under this subsection shall include—
 (A)a statement of the effectiveness of the Federal research public access policy in providing the public with free online access to papers on research funded by the Federal agency;
 (B)the results of a study by the Federal agency of the terms of use applicable to the research papers described in subsection (b)(4), including—
 (i)a statement of whether the terms of use applicable to such research papers are effective in enabling productive reuse and computational analysis by state-of-the-art technologies; and
 (ii)an examination of whether such research papers should include a royalty-free copyright license that is available to the public and that permits the reuse of those research papers, on the condition that attribution is given to the author or authors of the research and any others designated by the copyright owner;
 (C)a list of papers published in peer-reviewed journals that report on research funded by the Federal agency;
 (D)a corresponding list of papers made available by the Federal agency as a result of the Federal research public access policy; and
 (E)a summary of the periods of time between public availability of each paper in a journal and in the online repository of the Federal agency.
					(3)Public
 AvailabilityA Federal agency shall make the statement under paragraph (2)(A) and the lists of papers under subparagraphs (B) and (C) of paragraph (2) available to the public by posting such statement and lists on the website of the Federal agency.
	
 1.Short titleThis Act may be cited as the Fair Access to Science and Technology Research Act of 2015.
 2.FindingsCongress finds that— (1)the Federal Government funds basic and applied research with the expectation that new ideas and discoveries that result from the research, if shared and effectively disseminated, will advance science and improve the lives and welfare of people of the United States and around the world;
 (2)the Internet makes it possible for this information to be promptly available to every scientist, physician, educator, and citizen at home, in school, or in a library;
 (3)the United States has a substantial interest in maximizing the impact and utility of the research it funds by enabling a wide range of reuses of the peer-reviewed literature that reports the results of such research, including by enabling computational analysis by state-of-the-art technologies;
 (4)the Office of Science and Technology Policy issued a policy memorandum dated February 22, 2013, which established the commitment of the executive branch of the Federal Government to ensuring that the direct results of Federally funded scientific research are made available to and useful for the public, industry, and the scientific community; and
 (5)the executive branch advises that such public access should be implemented with the fewest constraints possible. 3.Definition of Federal agencyIn this Act, the term Federal agency means an Executive agency, as defined under section 105 of title 5, United States Code.
		4.Federal research public access policy
			(a)Requirement To develop policy
 (1)In generalNot later than 1 year after the date of enactment of this Act, each Federal agency with annual extramural research expenditures of over $100,000,000 shall develop a Federal research public access policy that is consistent with and advances the purposes of the Federal agency.
 (2)Common proceduresTo the extent practicable, Federal agencies required to develop a policy under paragraph (1) shall follow common procedures for the collection and depositing of research papers.
 (b)ContentEach Federal research public access policy shall provide for— (1)submission to a digital repository designated or maintained by the Federal agency of an electronic version of the author's final manuscript of original research papers that have been accepted for publication in peer-reviewed journals and that result from research supported, in whole or in part, from funding by the Federal Government;
 (2)the incorporation of all changes resulting from the peer review publication process in the manuscript described under paragraph (1);
 (3)the replacement of the final manuscript with the final published version if— (A)the publisher consents to the replacement; and
 (B)the goals of the Federal agency for functionality and interoperability are retained; (4)free online public access to such final peer-reviewed manuscripts or published versions within a time period that is appropriate for each type of research conducted or sponsored by the Federal agency, not later than 12 months after publication in peer-reviewed journals, preferably sooner, or as adjusted under established mechanisms;
 (5)a means, using established mechanisms for making requests to the applicable Federal agency, for members of the public and other stakeholders to request to adjust the period before such a final peer-reviewed manuscript or published version is made publicly available by presenting evidence demonstrating that the period is inconsistent with the objectives of the Federal research public access policy or the needs of the public, industry, or the scientific community;
 (6)providing research papers as described in paragraph (4) in formats and under terms that enable productive reuse of the research and computational analysis by state-of-the-art technologies;
 (7)improving the ability of the public to locate and access research papers made accessible under the Federal research public access policy; and
 (8)long-term preservation of, and free public access to, published research findings— (A)in a stable digital repository maintained by the Federal agency; or
 (B)if consistent with the purposes of the Federal agency, in any repository meeting conditions determined favorable by the Federal agency, including free public access, interoperability, and long-term preservation.
 (c)Application of policyEach Federal research public access policy shall— (1)apply to—
 (A)researchers employed by the Federal agency whose works remain in the public domain; and (B)researchers funded by the Federal agency;
 (2)provide that works described under paragraph (1)(A) shall be— (A)marked as being public domain material when published; and
 (B)made available at the same time such works are made available under subsection (b)(4); and (3)make effective use of any law or guidance relating to the creation and reservation of a Government license that provides for the reproduction, publication, release, or other uses of a final manuscript for Federal purposes.
 (d)ExclusionsEach Federal research public access policy shall not apply to— (1)research progress reports presented at professional meetings or conferences;
 (2)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts;
 (3)classified research, research resulting in works that generate revenue or royalties for authors (such as books) or patentable discoveries, to the extent necessary to protect a copyright or patent; or
 (4)authors who do not submit their work to a journal or works that are rejected by journals. (e)Patent or copyright lawNothing in this Act shall be construed to affect any right under the provisions of title 17 or 35, United States Code.
 (f)GAO ReportNot later than 3 years after the date of enactment of this Act, and every 5 years thereafter, the Comptroller General of the United States shall submit to Congress a report that—
 (1)includes an analysis of the period between the date on which each paper becomes publicly available in a journal and the date on which the paper is in the online repository of the applicable Federal agency; and
 (2)examines the effectiveness of the Federal research public access policy in providing the public with free online access to papers on research funded by each Federal agency required to develop a policy under subsection (a)(1), including—
 (A)whether the terms of use applicable to such research papers in effect are effective in enabling productive reuse of the research and computational analysis by state-of-the-art technologies; and
 (B)examines whether such research papers should include a royalty-free copyright license that is available to the public and that permits the reuse of those research papers, on the condition that attribution is given to the author or authors of the research and any others designated by the copyright owner.March 8, 2016Reported with an amendment